Citation Nr: 0031017	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-23 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the disability rating for the veteran's service-
connected post-traumatic stress disorder (PTSD), was properly 
reduced from 50 percent to 30 percent. 

2.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from September 1944 
to November 1946.

This matter arises from June 1999 and November 1999 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  The Board notes that the veteran failed to 
appear for an RO hearing scheduled in February 2000.  He 
stated on his substantive appeal, received in February 2000, 
that he could not appear for a hearing because it would be 
too stressful for him.  Therefore, the Board will proceed 
with the record as it stands.


FINDINGS OF FACT

1.  The veteran was granted service connection for PTSD and 
assigned a 50 percent rating pursuant to a November 1998 
Board decision.

2.  In June 1999, the RO proposed a reduction in the 
veteran's disability rating for PTSD from 50 percent to 30 
percent; the proposed reduction was effectuated by rating 
decision in November 1999, effective February 2000.

3.  The medical evidence does not show such improvement in 
the veteran's PTSD symptomatology that a reduction in rating 
is indicated.

4.  The veteran's service-connected disabilities of PTSD, 
coronary artery disease with hypertension, irritable bowel 
syndrome, and left leg saphenous vein graft donor, are 
properly rated to reach a combined disability rating of 80 
percent.   

5.  The veteran has a high school education and has an 
occupational history as a farm worker, factory worker, and 
sales manager.  He has not worked for many years.

6.  The veteran's service-connected disabilities meet the 
schedular rating threshold for total compensation and render 
him unable to perform any form of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  A 50 percent evaluation for the veteran's PTSD is 
restored effective February 1, 2000.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 
(2000). 

2.  The criteria for a total compensation rating based upon 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Proper Reduction of PTSD Rating

The veteran was granted service connection for PTSD incurred 
during World War I service, effective September 1996.  He was 
assigned a 30 percent rating, which was appealed to the 
Board.  The Board increased the veteran's rating to 50 
percent effective from the original date of the claim.  
Subsequent to a VA examination report of June 1999, the RO 
determined that the veteran's PTSD had improved and no longer 
met the criteria for a 50 percent rating under Diagnostic 
Code 9411 pursuant to either the 1996 (38 C.F.R. § 4.132) or 
1999 Schedule for Rating Disabilities (38 C.F.R. § 4.130).  
The RO proposed a reduction in the veteran's rating to 30 
percent.  

The Board observes, initially, that the June 1999 rating 
decision and its accompanying cover letter complied with the 
provisions of 38 C.F.R. § 3.105(e), which require 
notification of the proposed reduction in evaluation, a 
statement of the facts and reasons for such reduction, and an 
opportunity to submit evidence against a proposed reduction.  
Indeed, the veteran submitted medical evidence subsequent to 
notification of the proposed reduction; however, the RO found 
that the medical evidence failed to show that the veteran's 
PTSD symptomatology warranted a 50 percent rating.  In a 
November 1999 rating decision, the RO reduced the veteran's 
disability rating to 30 percent effective February 1, 2000, 
and the present appeal ensued.  

The Board also observes that since the veteran's 50 percent 
rating for PTSD had not been in effect for at least five 
years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
for application.  38 C.F.R. § 3.344(c) (2000).  Nevertheless, 
the United States Court of Appeals for Veterans Claims 
(Court) noted in Brown v. Brown, 5 Vet. App. 413 (1993), that 
there are several general VA regulations that apply to all 
rating reductions regardless of whether the rating has been 
in effect for five years or more.  In particular, the RO must 
ascertain, based upon review of the entire history of the 
veteran's disability, "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Further, the 
reduction determination must be made based on a review of the 
entire recorded history of the condition.  Id.  

Looking to the record, the Board notes that the August 1997 
VA examination report, which served as the basis for a grant 
of service connection, indicated that the veteran had a sad 
affect with an overall depressed mood, but was fully oriented 
without cognitive deficit.  His relationships with others 
seemed fair with a medium amount of contact for his age.  His 
memory was intact and his judgment and insight seemed good.  
The examiner reported that the veteran was having problems 
with PTSD as manifested by intrusive memories, nightmares, 
efforts to avoid memories, detachment from others, restricted 
affect,  sleep disturbance, anger, and hypervigilance.  The 
intensity of his symptoms was moderate, and his problems were 
noted to have worsened since retirement.  The examiner noted 
a Global Assessment of Functioning (GAF) scale score of 58 on 
Axis V.  

The veteran's November 1997 VA examination report also noted 
intrusive memories, nightmares, and distress from loud noises 
or war movies.  The veteran reported that he was 
uncomfortable with crowds, but generally liked people.  The 
examiner wrote an addendum in January 1998 by reporting a GAF 
score of 55 with a notation that the assessment recognized 
the veteran's difficulty with marital, social, and 
occupational functioning, particularly his difficulty in the 
workplace which resulted in an early retirement due to 
conflicts with co-workers.   

The June 1999 VA examination report, which the RO determined 
showed improvement in the veteran's PTSD symptomatology, 
reflected the veteran's complaints of trouble with 
depression, nervousness, nightmares, and disturbed sleep.  He 
also reported excessive anger and irritation, concentration 
problems, crying spells, and an inability to relax.  The 
examiner noted that he had examined the veteran previously 
(August 1997), and the veteran reported that he was "not 
better."  The veteran's nightmares occurred 2-3 times a 
month, and he reported that he became nervous fairly easily 
about things he did not agree with.  He stated that when he 
became angry, he would "fly off the handle," with verbal 
aggression and arguing.  He reported that he had difficulty 
with concentration, reading, watching television, and playing 
golf.  He had been married for 50 years and stated that his 
relationship with his wife was better than in the past.  

The mental status examination revealed that the veteran was 
groomed appropriately with clear speech.  His affect was 
nervous and tearful in discussing war memories, and his 
overall mood seemed anxious.  His orientation was appropriate 
with thinking that was spontaneous, logical, productive and 
well organized.  Thought content was notable for some 
preoccupation with war experiences.  Relationship with others 
was good with a high frequency of contact and a preference of 
being with others.  Memory was intact with no cognitive 
impairment.  Judgment and insight were good.  The examiner 
found that the veteran continued to have problems with PTSD 
as manifested by intrusive memories, nightmares, restricted 
affect, sleep disturbance, anger outbursts, concentration 
problems, and an exaggerated startle response.  The current 
intensity of his symptomatology was described as mild, with 
impairment primarily of mood.  The examiner noted that, 
despite the veteran's assertion that he had not gotten 
better, he did actually appear to be better adjusted than the 
previous examination, although his health problems had 
increased.  The examiner stated that the veteran was not 
unemployable due to his PTSD symptomatology; however, his 
physical health and age were likely factors that would limit 
his employability.  The GAF score was reported to be 59.  

In July 1999, the veteran and his wife submitted statements 
regarding the veteran's PTSD symptoms.  His wife stated that 
she had to force her husband to leave the house and that she 
went into town to buy all his clothes for him.  She reported 
that he had long periods of depression, and was moody and 
quick tempered.  Many nights he sat on the couch in the dark 
because of sleeplessness.  She said that when he did sleep, 
she never knew when he would awaken with a panic attack.  
Although she used to be frightened, she had learned to live 
with it.  The veteran stated that he did very little around 
the house to help and that his yard work consisted of riding 
on a lawn mower.  He used to pay bills and take care of 
finances, but could no longer do those tasks.  He reported 
that he did not socialize unless his wife forced him to, and 
that they played cards maybe every 2 to 3 months.  He stated 
that he could not drive any distance.  His wife drove him 
home from the last examination.  He noted that while he may 
have appeared better the particular day of the VA 
examination, most of his days were not good.  

In response to the RO notice of proposed reduction, the 
veteran submitted a private psychologist's evaluation and 
opinion.  The August 1999 psychological evaluation consisted 
of a lengthy interview and a battery of tests.  The 
psychologist found the veteran's test data to be consistent 
with the information obtained in the clinical interview.  His 
mood seemed to be depressed and anxious, and his Axis I 
diagnosis of PTSD was found to be accurate.  His GAF score 
was reported as 51.  The psychologist further provided an 
opinion that there was no conclusive evidence to show that 
the veteran's symptoms had decreased to the extent that he 
was only mildly impaired.  The psychologist acknowledged that 
the veteran did not meet the criteria for a 50 percent 
rating, but noted that he did not meet these criteria in the 
first place and stated that it would be unfair for the 
veteran to "bear the brunt of an either ill-advised or 
incorrect decision" by the VA, as he continued to suffer 
from symptoms of PTSD due to combat service in World War II.  

The veteran's internist also provided a statement that there 
had been no clinical change in the veteran's affect and he 
disagreed that the veteran's PTSD symptomatology had 
improved.  

When reducing an appellant's disability evaluation, the RO 
must comply with the procedural requirements set forth in 38 
C.F.R. § 3.105, and, be mindful of 38 C.F.R. § 4.13, which 
provides that when any change in evaluation is considered, 
the RO should assure itself that there has been an actual 
change in condition, for better or worse, and not merely a 
difference in the thoroughness of the examination.  Brown v. 
Brown, 5 Vet. App. 413, 420-21 (1993).  

After reviewing the history of the veteran's PTSD, including 
symptoms described in the 1997 and 1999 VA examination 
reports, the Board must conclude that although the medical 
evidence does not necessarily support a finding that the 
veteran meets the criteria for a 50 percent rating, the 
reduction from 50 percent to 30 percent was not based on a 
showing that the PTSD symptoms had actually changed or 
improved.  The medical evidence clearly shows that the 
veteran's PTSD is currently manifested by the same symptoms 
shown in August 1997.  Although his GAF score has vacillated 
between 51 and 59, the DSM-IV, which sets forth the GAF 
scores, indicates that a score anywhere between 51 and 60 
reflects moderate symptoms or moderate difficulty in social 
or occupational functioning (The GAF scores are set forth in 
the DSM-IV, which has been adopted by the VA.  See 38 C.F.R. 
§ 4.125 (2000)).  Moreover, in considering whether the RO was 
justified in reducing the veteran's rating, the Board 
concludes that, despite the VA examiner's June 1999 statement 
that the veteran's disability had improved, there is not a 
"fair preponderance" of evidence weighing against a finding 
that his symptoms had remained essentially unchanged.  Thus, 
the Board finds that since the evidence is in such relative 
equipoise, the doctrine of reasonable doubt mandates a 
finding in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

Accordingly, the Board concludes that as evidence of record 
regarding an improvement in the veteran's PTSD symptoms is 
questionable, the reduction of the PTSD rating was not proper 
and must be restored 

II.  Total Compensation Rating

In order to establish entitlement to a total disability 
rating, there must be an impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined on an 
extraschedular basis without regard to the advancing age of 
the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The veteran is service connected for PTSD, rated at 50 
percent, coronary artery disease with hypertension, rated at 
50 percent, and irritable bowel syndrome and left leg 
saphenous vein graft donor, both rated as noncompensable.  
While the veteran meets the schedular threshold requirement 
for a total disability evaluation pursuant to 38 C.F.R. 
§ 4.16(a), as he has a combined disability rating of 80 
percent with one disability ratable at 40 percent or more, 
this is not dispositive of the question of whether this 
veteran is unable to secure or follow a substantially gainful 
occupation in any work setting.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  

The veteran asserts that he is unemployable due primarily to 
his service-connected PTSD and coronary artery disease.  The 
Board has reviewed the veteran's testimony, the multiple 
medical reports, and the medical opinions, all in accord with 
the regulatory criteria of 38 C.F.R. §§ 3.341 and 4.16(a), 
and has concluded that the evidence of record supports a 
finding that the veteran's service-connected disabilities do 
in fact render him unemployable.   

The medical evidence of record shows that while there are 
conflicting opinions as to whether the veteran's PTSD 
symptoms render him unemployable, there is no question 
regarding the residuals of his coronary artery disease.  The 
veteran underwent coronary artery bypass grafting of four 
vessels in November 1997.  He has reported significant 
limitations on his ability to sustain physical activity.  He 
stated in May 1999, that he could do no more than 30 to 60 
minutes of physical activity without being exhausted and had 
shortness of breath after walking upstairs.  He reported that 
he could not perform office work because of the stress from 
his PTSD symptoms, and stated that he took early retirement 
in 1987 primarily because of his PTSD symptoms and inability 
to get along with co-workers.  

In February 1999, the veteran's treating cardiologist 
submitted a statement that he believed the veteran was 
unemployable due to his medical problems as well as his 
advanced age.  The Board notes that, while the VA may not 
consider the veteran's age in its determination of 
unemployability, and while the evidence clearly shows 
nonservice-connected disability, the private cardiologist, 
internist, and psychologist have all indicated that the 
veteran would be unable to sustain gainful employment due to 
the severity of his combined disabilities of PTSD and 
coronary artery disease.   

Accordingly, the Board finds that resolution of reasonable 
doubt in the veteran's favor supports a finding that he is 
unemployable due to his service-connected disabilities, and 
that a total rating is warranted.  38 U.S.C.A. § 5107(b). 
 


ORDER

Restoration of a 50 percent disability rating for PTSD is 
granted, subject to the provisions governing the award of 
monetary benefits, 

Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability is granted, subject to the provisions governing 
the award of monetary benefits.   



		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 2 -




- 10 -


